Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. 	Claims 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the limitation “recognizing a character from the displayed image if the character recognition is invalid”.  This limitation would at least put the reader in doubt because while the prior claim language recites “recognizing a character from the character recognition region if the character recognition region is valid, it is not clear how the character is recognized from the displayed image if the character recognition is invalid (emphasis added).  Please note, the validation is based the character recognition region and the invalidation should also is based on the character recognition region (See for example, 0065, 0066, 0093, and 0113).  A similar limitation also occurs in claim 16.  Please clarify.
	Since claims 14-15 and 19-20 directly or indirectly depend on claims 11 and 16 respectively. They are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the same reasons set forth above for claims 11 and 16.

Notice re prior art available under both pre-AIA  and AIA 
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
5.    	Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 11, 14, 16 and 19 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Okubo (US 10,373,329 B2).
8. 	With regard to claim 11, as best understood, Okubo discloses a character recognition method of an electronic device, i.e., mobile terminal (See for example, Fig. 7) comprising: extracting a character recognition region, i.e., object area or specific area, from an image displayed on a display (See for example, Fig. 5B); identifying whether the extracted character recognition region is valid, i.e., manually approved or the edge amount of the object area in the local image acquired is larger than the edge threshold amount obtained from the edge image, OCR may be performed, on the local image with a little blurring; recognizing a character from the character recognition region if the character recognition region is valid (See for example, col. 9, lines 14-24; and col. 10, lines 17-26); and recognizing a character from the displayed image if the character recognition is invalid, i.e., disapproved or the edge amount of the object area in the local image is equal to or less than the edge threshold amount (See for example, col. 10, lines 26-34; and col. 9, lines 24-26).  Thus, each of the requirements of claim 11 is met.
	With regard to claim 14, the method of claim 11, further comprising providing a feedback regarding whether the character recognition region is valid, i.e., based on   certainty factor or manual approval, if the displayed image is a preview image (See for example, col. 9, lines 17-21 and col. 9, line 64- col. 10, line 4 ; col. 10, lines 57-64; col. 11, lines 49-51; and Fig. 5A “preview image”),  wherein the recognizing of the character comprises: capturing the character recognition region detected from the preview image (See for example, Fig. 5B); and recognizing a character from the captured character recognition region (See for example, col. 9, lines 14-24; and col. 10, lines 17-26).

Claim 19 is rejected the same as claim 14 except claim 19 is an apparatus claim.  Thus, argument similar to that presented above for claim 14 is applicable to claim 19.
Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	Claims 1-2, 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over 
Okubo (US 10,373,329 B2) in view of Wang, et al. (US 2012/0302255 A1)
11. 	With regard to claim 1, Okubo discloses an electronic device, i.e., a mobile terminal, comprising: 
display a user interface including an image acquired from the image sensor or stored in the memory; and recognize a region including a text, i.e., specific area or object area, in the image (local image) for optical character recognition (See for example, col. 9, lines 14) by: detecting a boundary of the region, i.e., edge amount of the region, comparing a size of the region with a predetermined size, comparing edge amount of the object area in the local image with the edge threshold amount obtained from the edge image),  and selecting the region (when the edge amount of the object area is larger than the edge threshold amount obtained from the edge image)  for the optical character recognition based at least in part on the comparison result (See for example, col. 10, lines 12-56; and col. 7, lines 34-55).  While housing is common with current day mobile terminals, Okubo does not expressly call for the above crossed-out limitation.  However, Wang, et al. (See for example, item 101, in Fig. 1) teach this feature.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Wang, et al. into the system of Okubo, if for no other reason than to retain the components of the mobile terminal inside a housing, and as a result, it may protect the device components from external matter that the mobile terminal exposed to.  Therefore, it would have been obvious to combine Okubo with Wang, et al. to obtain the invention as specified in claim 1.
With regard to claim 2, the electronic device of claim 1, wherein the instructions cause the processor to control the electronic device to: determine whether the size of the region, i.e., edge amount of the object area,  is greater than the predetermined size, edge threshold amount; select the region for the optical character recognition if it is determined that the size of the region 
With regard to claim 4, the electronic device of claim 1, wherein the instructions cause the processor to control the electronic device to perform the comparison by using a rectangular region having the designated size on the touchscreen display (See for example, Fig. 5 of Okubo).
With regard to claim 5, the electronic device of claim 4, wherein the rectangular region having the designated size has a size of a designated ratio with respect to a width size and height size of the image (these features reads on the enlarged/high-resolution “local image” with respect to the height and width of the entire image: See for example, col. 5, lines 18-42 of Okubo).
With regard to claim 6,the electronic device of claim 1, wherein the instructions cause the processor to control the electronic device to provide a feedback regarding whether the recognized region is valid, i.e., based on certainty factor or manual approval, based at least in part on the comparison result (See for example, col. 9, lines 17-21 and col. 9, line 64- col. 10, line 4 ; col. 10, lines 57-64; and col. 11, lines 49-51 of Okubo).
With regard to claim 7, the electronic device of claim 1, wherein the instructions cause the processor to control the electronic device to change the designated size based on at least one of shooting distance information of the image, information of an activated camera among a plurality of cameras, or magnification information (See for example, col. 5, lines 31-42 of Okubo). 
With regard to claim 9, the electronic device of claim 1, wherein the instructions cause the processor to control the electronic device to: identify whether correction is required for the .
12. 	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Showering, et al. (US 9,047,531 B2).
13. 	With regard to claim 1, Showering, et al. (hereinafter “Showering”) disclose an electronic device, i.e., mobile device (See for example, Fig. 1) comprising: a housing (See for example, item 1014, in Fig. 1); a touchscreen display exposed through a first portion of the housing (See for example, item 1222, in Fig. 1; and col. 4, lines 49-50); an image sensor exposed through a second portion of the housing (See for example, item 400, in Fig. 1); a wireless communication circuit located in the housing (See for example, Fig. 1, item 1000. Fig. 1 should be understood to represent on aa most general level wireless communications between the mobile device 1000 and the external 2000 and 3000 which are connected over a network 2500); a processor operatively coupled to the touchscreen display, the image sensor, and the wireless communication circuit (See for example, col. 5, lines 4-17); and a memory operatively coupled to the processor, wherein the memory stores instructions (See for example, col. 5, lines 4-17), which when executed, cause the processor to control the electronic device to: display a user interface including an image acquired from the image sensor or stored in the memory (See for example, Figure 1, wherein a preview image 1111 is displayed on the display 1222); and recognize a region including a text in the image for optical character recognition (col. 26, lines 40-50) by: detecting a boundary of the region, i.e., edge of a rectangular region of a document (See for example, col. 6, line 26-49; and Fig. 2), .    
Allowable Subject Matter
14. 	Claims 3, 8, 10, 12-13, and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL G MARIAM/            Primary Examiner, Art Unit 2665